                                                                                  DISTRICT OF OREGON
                                                                                       FILED
                                                                                    December 31, 2018
                                                                                Clerk, U.S. Bankruptcy Court



        Below is an order of the court.




                                                                _______________________________________
                                                                          PETER C. McKITTRICK
                                                                          U.S. Bankruptcy Judge




                                  UNITED STATES BANKRUPTCY COURT
                                        DISTRICT OF OREGON

In re                                        )   Case No.     18-32288-pcm7
                                             )
Three J's Distributing, Inc.                 )   Motion and Notice of
                                             )   Intent to Incur Expenses;
                                             )   and Order Thereon
Debtor(s)                                    )



1.       The undersigned trustee, Rodolfo A. Camacho                   , moves for an order authorizing
         the payment of the following expenses from property of the estate as follows:

Payee                                  Item (include explanation)                             Amount
Kelly Edwards                          Assist estate in audit by SAIF                            1,200.00




759.5 (12/1/2018)                            Page 1 of 2




                          Case 18-32288-pcm7         Doc 79    Filed 12/31/18
2.       The foregoing expenses are justified by the following facts:
        While employed by Debtor, Kelly Edwards assisted Debtor in preparing for and answering
        questions in audits being conducted by SAIF (Oregon’s Workers Compensation Insurance),
        and is currently the only known individual, whom has the inside knowledge of Debtor’s
        records, required to assist in the audit.




IT IS ORDERED, AND NOTICE IS GIVEN, that the trustee may incur and pay the above expenses from
estate funds without further notice or court order, unless within 23 days of the date in the “Filed”
stamp, an interested party:

(1) files a written objection, setting forth the specific grounds for the objection, with the clerk at 1050
SW 6th Ave. #700, Portland OR 97204 or 405 E 8th Ave. #2600, Eugene OR 97401; and

(2) serves the objection on the trustee at:
Rodolfo A. Camacho PO Box 13897
                 Salem, Oregon 97301                                                                      .

                                                   ###


Date:     12/28/2018                                     /s/ Rodolfo A. Camacho
                                                                              Trustee




759.5 (12/1/2018)                             Page 2 of 2




                           Case 18-32288-pcm7         Doc 79     Filed 12/31/18
